ORDER

PER CURIAM.
Loreese Jackson (“Appellant”) appeals from the trial court’s judgment confirming the forced-tax sale of the real property identified as Parcel No. 168-336 (the “Parcel”) located on Union Boulevard in the City of St. Louis. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).